DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) based on an application (Application No. JP2019-098087) filed in Japan Patent Office on 24 May 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 Apr 2020 and 12 Oct 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the Examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Antecedent basis for “a second mounting portion” recited in claims 7 and 15 appears to be “second placing portion” disclosed in pg. 7, lines 3-13. Applicant is advised to amend either the claim or the specification for consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein two constricted parts are disposed along a longitudinal direction of the cable”. It is unclear whether “two constricted parts” are the same or different from “a constricted part” recited in claim 2, to which claim 3 depends.
Claim 11 recites “The mounting member according to claim 9, wherein the fixing portion has a constricted part into which the cable is to be fitted”. The antecedent bases for “the fixing portion” and “the cable” aren’t clear. In particular, it is unclear whether claim 11 depends on claim 10, in which “a fixing portion” and “a cable” are recited. Claims 12-13 inherit the deficiency by the nature of their dependency on claim 11. For purposes of the examination, the claim is being given a broadest reasonable interpretation as “The mounting member according to claim 9, further comprising a fixing portion that has a constricted part into which a cable is to be fitted”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nukaya et al. (US PG Pub No. 2019/0223834) - hereinafter referred to as Nukaya.
Regarding claim 1, Nukaya discloses a mounting member (Fig. 1: probe holder 10) which is to be attached to a cart ([0089]: holder support member 40, to which probe holder is attached, is detachably attached to a cart on which the ultrasonic diagnostic device is mounted) to which a monitor configured to display an ultrasonic image is fixed (Fig. 1 and [0003]: ultrasonic diagnostic device displays an ultrasonic image on an image display is conventionally known), the mounting member (probe holder 10) on which an ultrasonic measurement apparatus configured to acquire the ultrasonic image is to be mounted (probe 20 of ultrasonic diagnostic device 30; [0024]: transmitting and receiving ultrasonic wave to and from a subject such as a living body by an ultrasonic probe is conventionally known), the mounting member (probe holder 10) comprising:
a fixing portion (probe holder 10 including tube 13 and cable receiver 14) to which at least a part of a cable (CB1) and connector part (grip 22) that are connected to a probe of the ultrasonic measurement apparatus (ultrasonic probe 20) is to be fitted and fixed (Fig. 4-6; [0050]: grip 22 supported by bottom 12 of tube 13; [0051]: cable CB1 hung on wound around cable receiver 14; [0048]: cable CB1 pass through opening/slit A5 and A2 of tube 13).
Regarding claim 2, Nukaya discloses all limitations of claim 1, as discussed above, and Nukaya further discloses:
wherein the fixing portion (probe holder 10) has a constricted part into which the cable is to be fitted ([0048]: cable CB1 pass through opening/slit A5 and A2 of tube 13).
Regarding claim 3, Nukaya discloses all limitations of claim 2, as discussed above, and Nukaya further discloses:
wherein two constricted parts (opening/slit A2 and A5) are disposed along a longitudinal direction of the cable (Fig. 4 and [0048]: cable CB1 pass through opening/slit A5 and A2 of tube 13).
Regarding claim 4, Nukaya discloses all limitations of claim 1, as discussed above, and Nukaya further discloses:
a first mounting portion (protrusions 13a-h) on which the probe (probe 20) is to be mounted along a vertical direction (Fig. 5-11).
Regarding claim 5, Nukaya discloses all limitations of claim 4, as discussed above, and Nukaya further discloses:
wherein long sides (protrusions 13a-h) that constitute the first mounting portion (Fig. 7-11), and that are opposed to each other are approximately parallel to each other (Fig. 7-11).
Regarding claim 6, Nukaya discloses all limitations of claim 5, as discussed above, and Nukaya further discloses:
wherein a tapered portion (protrusions 13a-b) is formed in an upper surface of the first mounting portion, to enable the probe to be prevented from slipping off, and to be mounted from an upper side (Fig. 7 and 10: D11 < D12; [0070]: protrusions 13a and 13b is narrower at upper portion than at lower portion; [0077]: protrusions 13a to 13d lock the head 21 such that the ultrasonic probe 20 housed in the ultrasonic probe holder 10 does not come out of the ultrasonic probe holder 10).
Regarding claims 8 and 16, Nukaya discloses all limitations of claim 1, as discussed above, and Nukaya further discloses:
the cart ([0089]: cart);
the monitor (Fig. 1); and
the ultrasonic measurement apparatus (ultrasonic diagnostic device 30 including probe 20).
Regarding claim 9, Nukaya discloses a mounting member (Fig. 1: probe holder 10) which is to be attached to a cart ([0089]: holder support member 40, to which probe holder is attached, is detachably attached to a cart on which the ultrasonic diagnostic device is mounted) to which a monitor configured to display an ultrasonic image is fixed (Fig. 1 and [0003]: ultrasonic diagnostic device displays an ultrasonic image on an image display is conventionally known), the mounting member (probe holder 10) on which an ultrasonic measurement appratus configured to acquire the ultrasonic image is to be mounted (probe 20; [0024]: transmitting and receiving ultrasonic wave to and from a subject such as a living body by an ultrasonic probe is conventionally known), the mounting member (probe holder 10) comprising:
a first mounting portion (protrusions 13a-h) on which a probe of the ultrasonic measurement apparatus (probe 20 of ultrasonic diagnostic device 30) is to be mounted along a vertical direction (Fig. 5-11).
Regarding claim 10, Nukaya discloses all limitations of claim 9, as discussed above, and Nukaya further discloses:
a fixing portion (probe holder 10 including tube 13 and cable receiver 14) to which at least a part of a cable (CB1) and connector part (grip 22) that are connected to a probe of the ultrasonic measurement apparatus (ultrasonic probe 20 of ultrasonic diagnostic device 30) is to be fitted and fixed (Fig. 4-6; [0050]: grip 22 supported by bottom 12 of tube 13; [0051]: cable CB1 hung on wound around cable receiver 14; [0048]: cable CB1 pass through opening/slit A5 and A2 of tube 13).
Regarding claim 11, Nukaya discloses all limitations of claim 9, as discussed above, and Nukaya further discloses:
wherein the fixing portion (probe holder 10) has a constricted part into which the cable is to be fitted ([0048]: cable CB1 pass through opening/slit A5 and A2 of tube 13).
Regarding claim 12, Nukaya discloses all limitations of claim 11, as discussed above, and Nukaya further discloses:
wherein two constricted parts (openings A2 and A5) are disposed along a longitudinal direction of the cable (Fig. 4 and [0048]: cable CB1 pass through opening/slit A5 and A2 of tube 13).
Regarding claim 13, Nukaya discloses all limitations of claim 12, as discussed above, and Nukaya further discloses:
wherein long sides (protrusions 13a-h) that constitute the first mounting portion (Fig. 7-11), and that are opposed to each other are approximately parallel to each other (Fig. 7-11).
Regarding claim 14, Nukaya discloses all limitations of claim 9, as discussed above, and Nukaya further discloses:
a tapered portion (protrusions 13a-b) is formed in an upper surface of the first mounting portion, to enable the probe to be prevented from slipping off, and to be mounted from an upper side (Fig. 7 and 10: D11 < D12; [0070]: protrusions 13a and 13b is narrower at upper portion than at lower portion; [0077]: protrusions 13a to 13d lock the head 21 such that the ultrasonic probe 20 housed in the ultrasonic probe holder 10 does not come out of the ultrasonic probe holder 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nukaya as applied to claims 1 and 9, respectively, above, and further in view of Steins et al. (US PG Pub No. 2008/0146922) - hereinafter referred to as Steins.
Regarding claims 7 and 15, Nukaya discloses all limitations of claims 1 and 9, respectively, as discussed above, and Nukaya does not disclose:
a second mounting portion on which a remote controller of the ultrasonic measurement apparatus is to be mounted so that an operating surface of the remote controller is directed toward a screen of the monitor.
	Steins, however, discloses:
a second mounting portion (surface 340) on which a remote controller of an ultrasonic measurement apparatus (portable unit 12; Fig. 11) is to be mounted so that an operating surface of the remote controller is directed toward a screen of a monitor (monitor 328; Fig. 11 and [0098]: portable unit 12 supported on surface 340 of cart 314).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Nukaya to function as claimed, since an ultrasonic measurement apparatus comprising a mounting member for an ultrasound probe was well known in the art, as taught by Nukaya and Steins, and a mounting portion on which a remote controller is to be mounted was well known in the art, as taught by Steins. The motivation for the combination would have been to allow “locking the portable unit 12 to the surface 340 of the cart 314 … (and also) allow[ing] the portable unit 12 to be removed from the cart 314”, as taught by Steins ([0098]), for user friendliness. 

Duplicate Claim Warning
Claims 10, 13, and 16 are currently substantial duplicates of claims 4, 5, and 8, respectively. Applicant is advised that should claims 4, 5, and 8 be found allowable, claims 10, 13, and 16, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bidwell et al. (US Patent No. 5673696) discloses at least a mounting member for an ultrasound probe and its cord (see at least Fig. 2-3 and 7-10);
Mesaros et al. (US Patent No. 6629927) discloses at least a mounting member for an ultrasound probe and its cable (see at least Fig. 5);
Nilsson(US PG Pub No. 2007/0205785) discloses at least a mounting member for an ultrasound probe and its cable (see at least Fig. 3);
Lindahl (US PG Pub No. 2014/0088420) discloses at least a mounting member for an ultrasound probe and its cable (see at least Fig. 1 and 4-5);
De Jonge et al. (US PG Pub No. 2019/0125064) discloses at least a mounting member for an ultrasound probe and its cable (see at least Fig. 12A);
Hong et al. (WIPO Pub No. 2019/093607) discloses at least a mounting member for an ultrasound probe and its cable (see at least Fig. 8); and
Ruff et al. (US PG Pub No. 2020/0060647) discloses at least a mounting member for an ultrasound probe and its cord (see at least Fig. 2-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799